IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 301 WAL 2014
                                :
              Respondent        :
                                : Petition for Allowance of Appeal from the
                                : Order of the Superior Court
         v.                     :
                                :
                                :
STANLEY MAURICE TREADWELL, JR., :
                                :
              Petitioner        :


                                   ORDER


PER CURIAM

      AND NOW, this 30th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.